Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yue Xu on May 25, 2021.
Election/Restrictions
Applicant’s election without traverse of Group III (Claims 8-13), the species estradiol, improving diffuse hyperplasia of mammary gland, improving total and anti-oxidative capacity, in the reply filed on 21 April 2021 is acknowledged.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 21, 2021.

The application has been amended as follows: 
In the claims:
	Claims 1-7 have been canceled.	

At line 1, after “endocrine”- - hormone - - has been inserted; 
At line 11, the parentheses have been deleted; 
At line 11, after “4 parts-50 parts;” - -and- - has been inserted; 
At line 12, “Grape Seed” has been replaced with - -Vitis vinifera seed - -.

     	In Claim 12, 
	At line 8, the parentheses have been deleted; 
	At line 8, after “10 parts-50 parts;” - -and - - has been inserted; 
	At line 9, “Grape Seed” has been replaced with - -Vitis vinifera seed - -.

	In Claim 13, 
	At line 8, the parentheses have been deleted; 
	At line 8, after “30 parts;” - - and - - has been inserted; 
	At line 9, “Grape Seed” has been replaced with - - Vitis vinifera seed - - .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The specific ingredients in the specific amounts precluding other active ingredients are free of the art for the treatment of endocrine hormone levels.  The closest prior art is Qian et al., who recites the use of 10-15 g Radix Rehmanniae Preparata, 12 g Fructus Lycii, 12 g Rhizoma Cyperi Preparata for the regulating female hormones (page 218, right column). However, Qian et al. included other ingredients that also are active ingredients, and it would not have been obvious to remove the other ingredients or to change the ingredients of the prior art composition to consist of the administered composition as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 8-13 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


						Catheryne Chen
						Examiner, Art Unit 1655

/TERRY A MCKELVEY/           Supervisory Patent Examiner, Art Unit 1655